Citation Nr: 0842783	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for multiple joint arthritis.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for fatigue, claimed as due to 
an undiagnosed illness.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for chest pain, claimed as due 
to an undiagnosed illness.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for a skin rash, claimed as due 
to an undiagnosed illness.

5.  Whether there is new and material evidence to reopen a 
claim for service connection for a liver disorder, claimed as 
due to an undiagnosed illness.

6.  Whether there is new and material evidence to reopen a 
claim for service connection for breathing problems, claimed 
as due to an undiagnosed illness.

7.  Whether there is new and material evidence to reopen a 
claim for service connection for visual problems, claimed as 
due to an undiagnosed illness.

8.  Whether there is new and material evidence to reopen a 
claim for service connection for bleeding gums, claimed as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970 and from December 1974 to March 1993, with 
service in Southwest Asia from December 1990 to February 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The appeal was remanded for additional development 
in September 2007.

The veteran's April 2003 notice of disagreement also included 
disagreement with the decisions on the reopening of claims 
for service connection for bleeding gums and vision problems.  
However, no statement of the case (SOC) has been issued.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.
FINDINGS OF FACT

1.  A rating decision of December 1996 which denied the 
veteran's claims of entitlement to service connection for 
multiple joint arthritis, fatigue, chest pain, a skin rash, a 
liver disorder, and breathing problems was a final decision.

2.  The veteran has submitted new evidence of treatment and 
current level of disability for multiple joint arthritis, but 
it is not related to an unestablished fact necessary to 
substantiate the claim.

3.  The veteran has submitted new evidence of treatment and 
current level of disability for fatigue, but it is not 
related to an unestablished fact necessary to substantiate 
the claim.

4.  The veteran has submitted new evidence of treatment and 
current level of disability for chest pain, but it is not 
related to an unestablished fact necessary to substantiate 
the claim.

5.  The veteran has submitted new evidence of treatment and 
current level of disability for a skin rash, but it is not 
related to an unestablished fact necessary to substantiate 
the claim.

6.  The veteran has submitted new evidence of treatment and 
current level of disability for a liver disorder, but it is 
not related to an unestablished fact necessary to 
substantiate the claim.

7.  The veteran has submitted new evidence of treatment and 
current level of disability for breathing problems, but it is 
not related to an unestablished fact necessary to 
substantiate the claim.




CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for multiple joint 
arthritis has not been presented and the claim cannot be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156(a) (2008).

2.  New and material evidence pertinent to the claim of 
entitlement to service connection for fatigue has not been 
presented and the claim cannot be reopened.  See 38 U.S.C.A. 
§ 5108 (West 2002), 38 C.F.R. § 3.156(a) (2008).

3. New and material evidence pertinent to the claim of 
entitlement to service connection for chest pain has not been 
presented and the claim cannot be reopened.  See 38 U.S.C.A. 
§ 5108 (West 2002), 38 C.F.R. § 3.156(a) (2008).

4.  New and material evidence pertinent to the claim of 
entitlement to service connection for a skin rash has not 
been presented and the claim cannot be reopened.  See 
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) (2008).

5.  New and material evidence pertinent to the claim of 
entitlement to service connection for a liver disorder has 
not been presented and the claim cannot be reopened.  See 
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) (2008).

6.  New and material evidence pertinent to the claim of 
entitlement to service connection for breathing problems has 
not been presented and the claim cannot be reopened.  See 
38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends he has submitted new evidence that he is 
entitled to service connection for the claimed disorders.



Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

A veteran attempting to reopen a previously adjudicated claim 
must be notified of the elements of his claim and of the 
definition of "new and material evidence."  Notice must be 
given of precisely what evidence would be necessary to reopen 
his claim, depending upon the basis of any previous denial of 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in October 2007 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  It also advised 
the veteran as to the definition of new and material evidence 
and explained why his claims were previously denied.

With respect to the Dingess requirements, in the October 2007 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  



2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted VA and private  treatment records.  The veteran 
was not afforded new VA examinations, but the Board finds 
that no such examinations are necessary, as the veteran has 
not provided new and material evidence sufficient to reopen 
his claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

New and Material Evidence to Reopen Claims

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108, 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

1.  Multiple Joint Arthritis

This claim was previously denied in December 1996 because 
there was no evidence of joint problems in service or within 
one year of discharge.  Previously considered evidence 
included service medical records which, in relevant part, 
contained various joint-related complaints, including a 1988 
reenlistment examination on which the veteran complained of 
swollen and painful joints, an April 1990 notation to rule 
out arthritis, and complaints about the veteran's back, 
shoulders, and elbows.

Evidence included 1994 to 1996 VA treatment records showing, 
in relevant part, normal bones and joints of the hands except 
for an old, healed, fracture and a diagnosis of mild 
degenerative joint disease of the elbows.  The evidence 
included a July 1993 general VA examination.  In relevant 
part, the veteran did not complain of joint aches, his 
musculo-skeletal system was normal, and arthritis was not 
diagnosed.  Also considered was a December 1994 general VA 
examination.  In relevant part, the veteran complained of 
joint aches after returning from Southwest Asia, particularly 
in his elbows and knees.  Arthritis was not diagnosed and 
radiologic examination was negative for any evidence of 
degenerative joint disease of the knees.

Newly submitted evidence included records from various 
private providers which show, in relevant part that the 
veteran has some upper extremity, knee, and back pain.  The 
evidence also included VA medical records from 2001 which 
stated that the veteran was there to increase his 
compensation rating and not for treatment.  These records 
included radiologic examination of the veteran's left hand, 
his vital signs, and a complaint of "Desert Storm 
symptoms."  The evidence includes VA medical records from 
2001 which stated that the veteran was there to increase his 
compensation rating and not for treatment.  These records 
included radiologic examination of the veteran's left hand, 
his vital signs, and a complaint of "Desert Storm 
symptoms."  Also considered was an October 2002 VA 
examination of the veteran's joints.  The veteran complained 
of pain in his elbows and of an old, healed fracture in his 
hand.  He reported occasional flare-ups.  He attributed the 
pain in his elbows to falls in service.  There was some pain 
on motion.  He was diagnosed with an old, healed facture of 
the left fifth metacarpal head and pain in both elbows 
secondary to  small olecranon spurs.  This evidence was not 
previously submitted, and is therefore "new."

However, the evidence fails to show a nexus between the 
veteran's current joint problems and service.  While the 
veteran clearly believes his multiple joint arthritis is 
related to service, his testimony alone, without the support 
of a medical opinion as to diagnosis and causation, is not 
sufficient evidence of a medical nexus.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, the newly submitted evidence 
cannot be considered "material."  New and material evidence 
has not been submitted, and the claim for service connection 
for multiple joint arthritis cannot be reopened.

2.  Fatigue

This claim was previously denied in December 1996 because 
there was no evidence of fatigue in service or in any of the 
other medical records reviewed.  Previously considered 
evidence included service medical records which were negative 
for complaints of fatigue.

Evidence also included 1994 to 1996 VA treatment records 
containing no complaints of fatigue.  Also considered were 
July 1993 and December 1994 general VA examinations.  The 
veteran did not complain of fatigue.

Newly submitted evidence includes a diagnosis of sleep apnea, 
to which one provider speculates daytime fatigue may be 
attributable.  As noted, the evidence includes VA medical 
records from 2001 which stated that the veteran was there to 
increase his compensation rating and not for treatment.  The 
evidence includes a sleep study which showed a slightly 
higher than normal respiratory disturbance index.  This 
evidence was not previously submitted, and is therefore 
"new."

However, the evidence fails to show a nexus between the 
veteran's current sleep apnea or other fatigue issues and 
service.  Nor does it constitute competent medical evidence 
that fatigue is a manifestation of an undiagnosed illness or 
medically unexplained chronic multisymptom illness.  While 
the veteran clearly believes his fatigue is related to 
service, his testimony alone, without the support of a 
medical opinion as to diagnosis and causation, is not 
sufficient evidence of a medical nexus.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, the newly submitted evidence 
cannot be considered "material."  New and material evidence 
has not been submitted, and the claim for service connection 
for fatigue cannot be reopened.

3.  Chest Pain

This claim was previously denied in December 1996 because 
there the veteran complained about it prior to service in 
Southwest Asia and it was determined to be a symptom of his 
hypertension.  Previously considered evidence included 
service medical records which, in relevant part, contained 
multiple complaints of chest pain from 1987 to 1992.  Service 
medical records also included an undated physical examination 
which found the chest was within normal limits.

Evidence included 1994 to 1996 VA treatment records 
containing no complaints of chest pain.  The evidence 
included a July 1993 general VA examination.  In relevant 
part, the veteran complained of chest pain and chest pain was 
examined for but no diagnosis was assigned.  Also considered 
was a December 1994 general VA examinations.  In relevant 
part, the veteran did not complain of chest pain or other 
chest-related parties.  

Newly submitted evidence includes current records from 
various private providers which contain no complaints of or 
treatment for chest pain.  As noted, the evidence includes VA 
medical records from 2001 which stated that the veteran was 
there to increase his compensation rating and not for 
treatment.  This evidence was not previously submitted, and 
is therefore "new."  

However, the evidence fails to show a nexus between any 
current chest pain and service.  Nor does it constitute 
competent medical evidence that chest pain is a manifestation 
of an undiagnosed illness or medically unexplained chronic 
multisymptom illness.  While the veteran clearly believes his 
chest pain is related to service, his testimony alone, 
without the support of a medical opinion as to diagnosis and 
causation, is not sufficient evidence of a medical nexus.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
newly submitted evidence cannot be considered "material."  
New and material evidence has not been submitted, and the 
claim for service connection for chest pain cannot be 
reopened.

4.  Skin Rash

This claim was previously denied in December 1996 because 
there was no evidence of skin problems in service.  
Previously considered evidence included service medical 
records which were negative for complaints of a skin rash or 
skin problems.

Evidence included 1994 to 1996 VA treatment records 
containing no complaints of a skin rash.  The evidence 
included a July 1993 general VA examination.  In relevant 
part, the veteran's skin was noted to be normal and no skin 
disorder was diagnosed.  Also considered was a December 1994 
general VA examination.  In relevant part, the veteran 
complained of a year and a half of a skin rash but no skin 
disorder was diagnosed.

Newly submitted evidence includes current records from 
various private providers which contain no complaints of or 
treatment for a skin rash.  These records were not previously 
submitted, and are therefore "new."  As noted, the evidence 
includes VA medical records from 2001 which stated that the 
veteran was there to increase his compensation rating and not 
for treatment.  This evidence was not previously submitted, 
and is therefore "new."

However, the evidence fails to show a nexus between any 
current skin rash and service.  Nor does it constitute 
competent medical evidence that a skin disorder is a 
manifestation of an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  While the veteran 
clearly believes his skin problems are related to service, 
his testimony alone, without the support of a medical opinion 
as to diagnosis and causation, is not sufficient evidence of 
a medical nexus.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994), Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, the newly submitted evidence cannot be 
considered "material."  New and material evidence has not 
been submitted, and the claim for service connection for a 
skin rash cannot be reopened.

5.  Liver Disorder

This claim was previously denied in December 1996 because the 
disorder was attributed to hepatomegaly, which was not 
related to service.  Previously considered evidence included 
service medical records which were negative for diagnosis of 
a liver disorder or liver problems.

Evidence included 1994 to 1996 VA treatment records 
containing an October 1994 diagnosis of a liver disorder.  
Previously considered evidence also included July 1993 and 
December 1994 general VA examinations.  In relevant part, no 
liver-related symptoms or problems were noted.

Newly submitted evidence includes current records from 
various private providers which contain no complaints of or 
treatment for a liver disorder.  As noted, the evidence 
includes VA medical records from 2001 which stated that the 
veteran was there to increase his compensation rating and not 
for treatment.  This evidence was not previously submitted, 
and is therefore "new."

However, the evidence fails to show a nexus between the 
veteran's current liver disorder and service.  Nor does it 
constitute competent medical evidence that a liver disorder 
is a manifestation of an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  While the veteran 
clearly believes his liver disorder is related to service, 
his testimony alone, without the support of a medical opinion 
as to diagnosis and causation, is not sufficient evidence of 
a medical nexus.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994), Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, the newly submitted evidence cannot be 
considered "material."  New and material evidence has not 
been submitted, and the claim for service connection for a 
liver disorder cannot be reopened.

6.  Breathing Problems

This claim was previously denied in December 1996 because the 
veteran's only diagnosed breathing problem was related to his 
left nostril and he was already service-connected for the 
disability.  Previously considered evidence included service 
medical records which, in relevant part, showed that veteran 
complaining of congestion and a sore throat in April 1980.

Evidence included 1994 to 1996 VA treatment records 
containing complaints related to the veteran's nasal 
disability but no other breathing problems.  The evidence 
included a July 1993 general VA examination.  In relevant 
part, the veteran complained of trouble breathing due to his 
nose, his respiratory system was noted to be normal, and no 
breathing disorder was diagnosed.  Also considered was a 
December 1994 general VA examination.  In relevant part, the 
veteran reported increased sinus problems since returning 
from Southwest Asia and no breathing disorder was diagnosed.

Newly submitted evidence includes current records from 
various private providers which contain a diagnosis of sleep 
apnea, including a sleep study which showed a slightly higher 
than normal respiratory disturbance index.  As noted, the 
evidence includes VA medical records from 2001 which stated 
that the veteran was there to increase his compensation 
rating and not for treatment.  This evidence was not 
previously submitted, and is therefore "new."

However, the evidence fails to show a nexus between the 
veteran's current sleep apnea and service.  Nor does it 
constitute competent medical evidence that breathing problems 
are a manifestation of an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  While the veteran 
clearly believes his breathing problems are related to 
service, his testimony alone, without the support of a 
medical opinion as to diagnosis and causation, is not 
sufficient evidence of a medical nexus.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, the newly submitted evidence 
cannot be considered "material."  New and material evidence 
has not been submitted, and the claim for service connection 
for breathing problems cannot be reopened.


ORDER

New and material evidence to reopen a claim for service 
connection for multiple joint arthritis has not been 
submitted and the claim is denied.

New and material evidence to reopen a claim for service 
connection for fatigue has not been submitted and the claim 
is denied.

New and material evidence to reopen a claim for service 
connection chest pain has not been submitted and the claim is 
denied.

New and material evidence to reopen a claim for service 
connection for a skin rash has not been submitted and the 
claim is denied.

New and material evidence to reopen a claim for service 
connection for a liver disorder has not been submitted and 
the claim is denied.

New and material evidence to reopen a claim for service 
connection for breathing problems has not been submitted and 
the claim is denied.




REMAND

As noted above, the veteran has appealed the issues of 
reopening the claims for service connection for bleeding gums 
and vision problems.  An SOC has not been issued on these 
claims.

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29 (2008), unless the matter is 
resolved by granting the benefits sought on appeal or the 
notice of disagreement is withdrawn by the appellant or his 
or her representative.  38 C.F.R. § 19.26 (2008).  As the RO 
has not granted either claim, and the veteran has not 
withdrawn those appeals, an SOC must be issued.  See 
Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issues of whether 
new and material evidence has been 
submitted to reopen the claims.  Advise 
the veteran of the need to timely file a 
substantive appeal to perfect the appeals. 
The appropriate time to respond must be 
afforded. If in order, the matter should 
then be returned to the Board for 
appellate review.

2.  Readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case and 
given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


